Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION

                                          No. 04-18-00504-CR

                                      Shaelan Derek RODGERS,
                                              Appellant

                                                    v.

                                          The STATE of Texas,
                                                Appellee

                         From the 452nd District Court, Kimble County, Texas
                                   Trial Court No. 2017-DCR-0796
                             Honorable Robert Hofmann, Judge Presiding

Opinion by:       Beth Watkins, Justice

Sitting:          Rebeca C. Martinez, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: July 3, 2019

MOTION TO WITHDRAW GRANTED; AFFIRMED

           Shaelan Derek Rodgers entered an open plea of guilty to engaging in organized criminal

activity, a first-degree felony and elected to have the trial court assess punishment. The trial court

sentenced Rodgers to thirty-five years’ confinement and assessed a $10,000 fine.

           Rodgers’s court-appointed attorney filed a brief containing a professional evaluation of the

record in accordance with Anders v. California, 386 U.S. 738 (1967). Counsel concludes the

appeal has no merit. Counsel provided Rodgers with a copy of the brief and informed him of his

right to review the record and file his own brief. See Nichols v. State, 954 S.W.2d 83, 85–86 (Tex.
                                                                                      04-18-00504-CR


App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San

Antonio 1996, no pet.). Rodgers did not file a pro se brief.

       After reviewing the record and counsel’s brief, we agree the appeal is frivolous and without

merit. The judgment of the trial court is affirmed. Appellate counsel’s request to withdraw is

granted. Nichols, 954 S.W.2d at 86; Bruns, 924 S.W.2d at 177 n.1. No substitute counsel will be

appointed. Should Rodgers wish to seek further review of this case by the Texas Court of Criminal

Appeals, Rodgers must either retain an attorney to file a petition for discretionary review or

Rodgers must file a pro se petition for discretionary review. Any petition for discretionary review

must be filed within thirty days from the later of: (1) the date of this opinion; or (2) the date the

last timely motion for rehearing is overruled by this court. See TEX. R. APP. P. 68.2. Any petition

for discretionary review must be filed in the Texas Court of Criminal Appeals. See id. R. 68.3.

Any petition for discretionary review should comply with the requirements of Rule 68.4 of the

Texas Rules of Appellate Procedure. See id. R. 68.4.

                                                  Beth Watkins, Justice

DO NOT PUBLISH




                                                -2-